El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
En el pleito seguido en la Corte de Distrito de San Juan por la Ocboa Fertilizer Co. contra Juan Amill Rodríguez en cobro de pesos, se pidió a la corte que decretara el embargo de bienes del demandado por la suma de $2,496 para asegu-rar la efectividad de la sentencia que pudiera dictarse en el mismo y la corte lo decretó, previa prestación de una fianza por la suma de $2,000. Prestada la fianza, el secretario de la corte expidió mandamiento dirigido al Registrador de la Propiedad de San Germán, en cuyo registro se encuentran inscritos bienes inmuebles del demandado, para que anotara .sobre ellos el embargo decretado.
El registrador se negó a verificar la anotación por los siguientes motivos:
“Denegado el documento que precede con vista de otro, en el cual *627se describen las fincas embargadas por observarse que la orden de embargo decretada por la Corte de Distrito del Distrito Judicial de San Juan, ba sido simplemente cumplimentada por un manda-miento expedido por el Secretario de la misma al Registrador de la Propiedad de San Germán sin que conste de los documentos pre-sentados que el Márshal de la Corte de Distrito de Ponce a que pertenece judicialmente el pueblo de Yauco donde radican los bie-nes embargados, baya tenido intervención alguna, ejecutando la re-ferida orden de embargo como único- funcionario autorizado por la ley; . . .”
En su alegato el registrador expresa que a no ser por lo resuelto por esta Corte Suprema en el recurso gubernativo de Baudilio, Rodríguez v. Registrador de Mayagüez, 42 D.P.R. 104, hubiera practicado la anotación. La recurrente en el suyo invoca en su favor las decisiones de esta corte en los casos de Batle v. Registrador, 30 D.P.R. 745 y Santini Fertilizer v. Registrador, 36 D.P.R. 20, y distingue la del de Rodríguez, supra.
 Veamos lo que en verdad resolvieron las decisiones citadas.
En el caso de Batle, supra, el Secretario de la Corte de Distrito de Ponce expidió un mandamiento dirigido al Re-gistrador de la Propiedad de Arecibo a fin de que cancelara cierto embargo y anotara otro, todo, desde luego, ejecutando una orden de la corte. El registrador se negó a cumplir lo que se le ordenaba porque el mandamiento no había sido expedido por el márshal del distrito de Arecibo en que ra-dicaba la finca embargada. Citó en apoyo de su negativa el artículo 97 del Reglamento Hipotecario, el 245 del Código de Enjuiciamiento Civil y las decisiones de esta corte en los casos de Luce v. Registrador, 28 D.P.R. 968 y Benet v. Hernández, 22 D.P.R. 249. Y esta corte resolvió que la segunda parte del artículo 97 del Reglamento Hipotecario, que era la pertinente, fué derogada por la Orden G-eneral No. 100, de 12 de abril de 1900, que dice: “Por recomendación de la Junta Judicial se dispone lo siguiente: I. Los tribunales se comunicarán directa e indistintamente entre sí sin sujetarse *628a la antigua subordinación de tribunales inferiores y supe-riores que establece el artículo 237 de la Ley de Enjuicia-miento Civil. II. También podrán los tribunales dirigirse directamente a cualquiera oficina del registro de la propie-dad o de otra clase para el cumplimiento de las resoluciones judiciales que dictaren”; que esa orden.estaba en todo su vigor, no obstante lo decidido por la Corte Suprema Nacional en el caso de Ochoa v. Hernández, 230 U. S. 139; que el caso de Luce, supra, se resolvió sin tener en cuenta la O. G. No. 100, de 1900, y el de Benet, supra, no era aplicable por-que en él se trataba de un mandamiento de un márshal de un distrito al registrador de otro distrito, y que el artículo 245 del Código de Enjuiciamiento Civil se refería a la orden de ejecución y no enmendó la repetida Orden General. En su consecuencia se revocó la nota, dándose validez al man-damiento.
.Pasaron cuatro años y la doctrina del caso de Batle, supra, fue expresamente confirmada en el de Santini Fertilizer Co., Inc. v. Registrador, 36 D.P.R. 20.
Antes de resolverse el caso de Rodríguez, supra, se decidió ol de Vivaldi v. Registrador, 39 D.P.R. 721, en el que se estableció que “Dirigido un mandamiento de embargo al márshal del distrito en que radica la finca a embargar, tra-bado el embargo, no es necesario un nuevo mandamiento dirigido al registrador para él verificar la anotación del embargo; basta con el dirigido al márshal y su diligenciado.”
Y entonces vino la decisión de Rodrígues v. Registrador, 42 D.P.R. 104, cuyo resumen dice:
“Un embargo debe hacerse'por el márshal de la corte bajo el mandamiento librado por el secretario y no por éste; el secretario carece de facultades para tal acto.”
En la opinión se transcribe el mandamiento expedido por el Secretario. Su último Por cuanto y su Por tanto son como sigue:
“ ‘Por cuanto, a solicitud de dicha demandante Baudilia Rodrí-*629guez, mayor de edad, viuda, propietaria y vecina de San Juan y en cumplimiento de la orden transcrita Re embargado el inmueble arriba descrito.
“ ‘Poe tanto, para que por usted, Sr. Registrador de la Pro-piedad de Mayagüez, P. R., se tome anotación del referido embargo, le libro el presente mandamiento por duplicado bajo mi firma y el sello de esta corte, en San Juan, P. R., Roy día 24 de octubre de 1930.’ ”
Se copia en seguida la nota del registrador y sin refe-rencia alguna a otras decisiones de esta Corte, se termina expresando:
“La nota del registrador es correcta. El secretario de la corte no puede embargar bienes, ni ésa es función que le corresponde, de acuerdo con la ley. El embargo debe Racerse por el mársRal bajo el mandamiento librado por el secretario.”
A nuestro juicio habiendo en consideración lo resuelto en el caso de Batle, supra, confirmado en el de Santini, supra, y los términos en que está redactada la sección pertinente de la Ley sobre efectividad de sentencias, a saber: El embargo . . . de . . . inmuebles se efectuará anotándolo en el registro de la propiedad. . . See. 9 de la Ley para asegu-rar la efectividad de sentencias de marzo 1, 1902, Comp. 1911, p. 885, basta que la Corte decrete el embargo y su Se-cretario dirija mandamiento al registro en cumplimiento del decreto, para que el registrador pueda y deba anotarlo. Esto no quiere decir que si se ordena al márshal que practique el embargo, no pueda dicho funcionario hacerlo. Puede, tal como se resolvió en el caso de Vivaldi, supra. Para embar-gos de esta naturaleza, esto es, los ordenados practicar por medio de anotaciones en el registro, coexisten los dos me-dios. La orden emana siempre de la Corte y puede cumplirse por mandamiento expedido directamente al Registrador o al márshal como en los casos corrientes para que actúe.
La decisión en el caso de Rodríguez, supra, está justificada por sus propios términos. El mandamiento expedido por el secretario en tal casó era improcedente ya que el embargo *630de bienes no es función suya. Y expresamente consignó que a solicitud de la demandante, había embargado el inmueble descrito.

Por virtud de todo lo expuesto, se revoca la nota recu-rrida.